 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      JAMIE KHRIES,
                                                                 NO. C17-1641RSL
 9
                            Plaintiff,

10
                     v.                                          ORDER GRANTING LEAVE TO
                                                                 WITHDRAW
11
      THE BOEING COMPANY,

12
                            Defendant.

13
            This matter comes before the Court on James M. Owen, Jr. and Vanessa M. Vanderbrug’s
14
     motion to withdraw as counsel for plaintiff Jamie Khries. Dkt. # 22. Having reviewed the papers
15

16   submitted, the motion is GRANTED. Mr. Owen and Ms. Vanderbrug are no longer counsel of

17   record for Ms. Khries. The Clerk of Court is directed to terminate their participation in this case
18   and to include in the docket Ms. Khries’ contact information:
19
            25710 58th Ave. Ct. East
20          Graham, WA 98338
21
            (253) 653-7791
22

23   Ms. Khries is now proceeding pro se in this litigation. Unless and until she retains new counsel,

24   she is expected to follow the local rules of this district (found at
25   http://www.wawd.uscourts.gov/sites/wawd/files/WAWDAllLocalCivilRules-2017.pdf) and the
26
     Federal Rules of Civil Procedure. Plaintiff is specifically advised that requests for relief from the
27
     ORDER GRANTING LEAVE
28   TO WITHDRAW - 1
 1   Court must be in the form of a motion and all declarations must be signed, dated, and made
 2   under penalty of perjury. See LCR 7 and 10; 28 U.S.C. § 1746.
 3

 4         Dated this 16th day of April, 2019.
 5                                            A
 6                                            Robert S. Lasnik
                                              United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING LEAVE
28   TO WITHDRAW - 2
